                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 BOILERMAKER-BLACKSMITH NATIONAL
 PENSION TRUST; BOILERMAKERS
 NATIONAL HEALTH AND WELFARE
 FUND; BOILERMAKERS NATIONAL
 ANNUITY TRUST; JOHN FULTZ as a                              Case No. 19-CV-2370-JAR-TJJ
 fiduciary of the BOILERMAKER-
 BLACKSMITH NATIONAL PENSION
 TRUST; BOILERMAKERS NATIONAL
 HEALTH AND WELFARE FUND;
 BOILERMAKERS NATIONAL ANNUITY
 TRUST ,

               Plaintiffs,

               v.

 MATRIX NORTH AMERICAN
 CONSTRUCTION, INC.,

               Defendant.


                                     MEMORANDUM AND ORDER

       Before the Court is Defendant Matrix North American Construction, Inc.’s,

(“Defendant”) Partial Motion to Dismiss for failure to state a claim (Doc. 4) in Counts II, III, and

IV of the Complaint (Doc. 1) of Plaintiffs Boilermaker-Blacksmith National Pension Trust,

Boilermakers National Health and Welfare Fund, Boilermakers National Annuity Trust, and

John Fultz, in his capacity as a fiduciary (collectively “Plaintiffs”).

       In addition to a claim under the Employee Retirement Income and Security Act of 1974

(“ERISA”)1 in Count I, Plaintiffs claim in Counts II-IV that under Kansas common law,

Defendant fraudulently represented—and in the alternative negligently misrepresented or




       1
           29 U.S.C. §§ 1132, 1145. See (Doc. 1).
fraudulently concealed—the employment status of one of its employees. Plaintiffs allege this

resulted in the employee’s unlawful receipt of fringe benefits from Plaintiff Boilermaker-

Blacksmith National Pension Trust (“Pension Trust”) and unpaid pension contributions to

Pension Trust from Defendant on behalf of the employee. Defendant moves to dismiss all three

tort claims (Counts II-IV) arguing they are preempted by ERISA.2 The Court finds this question

is not appropriate for a motion to dismiss and is better suited for a summary judgment motion.

In turn, Defendant’s Partial Motion to Dismiss is denied.

I.      Legal Standard

        To survive a motion to dismiss brought under Fed. R. Civ. P. 12(b)(6), a complaint must

contain factual allegations that, assumed to be true, “raise a right to relief above the speculative

level”3 and must include “enough facts to state a claim for relief that is plausible on its face.”4

Under this standard, “the complaint must give the court reason to believe that this plaintiff has a

reasonable likelihood of mustering factual support for these claims.”5 The plausibility standard

does not require a showing of probability that “a defendant has acted unlawfully,” but requires

more than “a sheer possibility.”6 “[M]ere ‘labels and conclusions,’ and ‘a formulaic recitation of

the elements of a cause of action’ will not suffice; a plaintiff must offer specific factual

allegations to support each claim.”7 Finally, the court must accept the nonmoving party’s factual




        2
            29 U.S.C. § 1144; Doc. 4.
        3
         Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing 5C Charles Alan Wright & Arthur R. Miller,
Federal Practice and Procedure § 1216, at 235–36 (3d ed. 2004)).
        4
            Id. at 570.
        5
            Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (emphasis in original).
        6
            Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
        7
            Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011) (quoting Twombly, 550 U.S. at
555).




                                                          2
allegations as true and may not dismiss on the ground that it appears unlikely the allegations can

be proven.8

       The Supreme Court has explained the analysis as a two-step process. For the purposes of

a motion to dismiss, the court “must take all the factual allegations in the complaint as true, [but

is] ‘not bound to accept as true a legal conclusion couched as a factual allegation.’”9 Thus, the

court must first determine if the allegations are factual and entitled to an assumption of truth, or

merely legal conclusions that are not entitled to an assumption of truth.10 Second, the court must

determine whether the factual allegations, when assumed true, “plausibly give rise to an

entitlement to relief.”11 “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”12

II.    Factual Allegations

       The following facts are alleged in Plaintiffs’ complaint and are assumed to be true for the

purposes of deciding Plaintiffs’ motion to dismiss.

       Plaintiff Pension Trust is an “employee benefit plan” and Defendant is an “employer”

under ERISA.13 Defendant was at all relevant times party to a participation agreement with

Pension Trust, under which the Trust would administer pension benefits to Defendant’s

employees.




       8
           Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).
       9
           Id. (quoting Twombly, 550 U.S. at 555).
       10
            Id. at 678–79.
       11
            Id. at 679.
       12
            Id. at 678 (citing Twombly, 550 U.S. at 556).
       13
            29 U.S.C. § 1002(3); Id. § 1002(5)




                                                            3
        Plaintiffs allege that Defendant employed Mr. David Batur, who performed work that

qualified him to participate in the Pension Trust benefit program through Defendant. The trust

agreement(s) between Defendant and Pension Trust require Defendant, as Mr. Batur’s employer,

to submit contributions to the Pension Trust during each month Mr. Batur was employed by

Defendant. The monthly amount was determined by the number of hours of work performed by

Mr. Batur. Trust agreement(s) require that monthly contributions to Pension Funds are to be

paid by the fifteenth day of the month following the month in which the work was performed.

Payments not received by that date are deemed delinquent.

        Defendant informed Pension Trust on November 30, 2016 that Mr. Batur would “no

longer be employed” by Defendant. After receiving this statement, Pension Trust began issuing

Mr. Batur monthly pension benefits, totaling $228,616.79, and stopped collecting monthly

contributions from Defendant on behalf of Mr. Batur.

        Under the participation agreement, an employee is not eligible to receive pension benefits

if he has not reached normal retirement age and is still working for an employer contributing to

Pension Trust. Yet, during a payroll audit of Defendant, Pension Trust discovered that Mr. Batur

continued working for Defendant after November 30, 2016. In September 2017, Plaintiffs

informed Defendant it was terminating the participation agreement as of December 31, 2017.

        Plaintiffs allege Defendant is liable to Plaintiffs for unpaid contributions of work

performed by Mr. Batur from December 1, 2016 to December 31, 2017, associated liquidated

damages, and interest accrued.14 Further, Plaintiffs allege Defendant is liable to Pension Trust

for the pension payments the Pension Fund erroneously made to Mr. Batur after receiving the




         14
            Plaintiffs seek $51,575.02 for work performed by Mr. Batur from December 1, 2016 to December 31,
2017, liquidated damages of $6,189.02, and $13,089.93 in interest accrued through June 21, 2019. Doc. 1 at 7.




                                                       4
November 30 fax that Mr. Batur was no longer employed by Defendant.15 Additionally,

Plaintiffs seek costs of litigation including Plaintiffs’ reasonable attorney’s fees and interest that

accrues during the pendency of this action.

III.   Analysis

       ERISA expressly preempts “any and all State laws insofar as they may now or hereafter

relate to any employee benefit plan” covered in the Act.16 A state law “relates to” an ERISA

plan “if it has a connection with or reference to such a plan.”17 Although ERISA’s preemption

clause is “deliberately expansive,”18 Congress did not intend to “derogate[] state regulation.”19

Courts must “address[] claims of pre-emption with the starting presumption that Congress does

not intend to supplant state law.”20 A state law has an impermissible “reference to” an ERISA

plan when it “acts immediately and exclusively upon ERISA plans. . . or where the existence of

ERISA plans is essential to the law’s operation.”21 An impermissible “connection with” an

ERISA plan occurs when a state law governs a central matter of plan administration or interferes

with national uniformity of plan administration.22 “The defendant has the burden of proving the

preemption defense.”23

       Defendant argues Plaintiffs’ state-law tort claims in Counts II, III, and IV, are preempted

by ERISA because “[t]hey “plainly ‘relate to’ the administration of pension benefits under the


       15
            Plaintiffs seek $228,616.79 for reimbursement of pension payments made to Mr. Batur.
       16
            29 U.S.C. § 1144(a).
       17
            Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 97 (1983).
       18
            Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 46 (1987).
       19
            N.Y. State Conference of Blue Cross & Blue Shield v. Travelers Ins. Co., 514 U.S. 645, 654 (1995).
       20
            Id.
       21
            California Div. of Labor Standards Enf’t v. Dillingham Const. N.A., Inc., 519 U.S. 316, 325 (1995).
       22
            Egelhoff v. Egelhoff, 532 U.S. 141, 148 (2001); Id. at 142.
       23
            Settles v. Golden Rule Ins. Co., 927 F.2d 505, 508 (10th Cir. 1991).




                                                           5
employee benefits plan.”24 It argues a state law claim relates to an ERISA plan if “evaluation of

a claim ‘would require resort to the terms of the ERISA plan.’”25 It further argues, the tort

claims require the Court to analyze Pension Trust’s Plan Document to determine “whether

Defendant owes contributions or reimbursements to the [Pension] Funds for work allegedly

performed by an individual formerly in its employ.”26 Specifically, Defendant argues in its

reply brief27 the Court must look to the Plan Document to determine whether Mr. Batur was

“employed” under the Plan Document’s definition of employment (for purposes of

disqualification for pension benefits) to determine whether “Defendant falsely represented that

Mr. Batur no longer worked for it.”28

        “A district court may grant judgment as a matter of law under Federal Rule of Civil

Procedure 12(b)(6) on the basis of an affirmative defense like preemption when the law compels

that result.”29 However, in the context of a Rule 12(b)(6) motion to dismiss, the Court may only

consider the complaint itself, attached exhibits, and documents incorporated into the complaint

by reference that are central to Plaintiffs’ claim.30 Plaintiffs did not attach the Plan Document to

its complaint. Nor is the Plan Document, as pled, central to any of Plaintiffs’ claims. Instead,

defendant attached the Plan Document in its reply. As such, the Court does not consider it under

the 12(b)(6) analysis.



        24
             Doc. 5 at 3.
        25
          Doc. 5 at 6 (citing Penyak v. UNUM Life Ins. Co. of Am., No. 97-2117, 1998 U.S. Dist. LEXIS 5023, at
*14-15 (D. Kan. Mar. 12, 1998).
        26
             Doc 5 at 2.
        27
             Doc. 18 at 4.
        28
             Doc. 1 ¶¶ 29, 32.
        29
          Caplinger v. Medtronic, Inc., 784 F.3d 1135, 1341 (10th Cir. 2015) (citing Jones v. Bock, 549 U.S. 1999,
212-15 (2017)).
        30
             Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009).




                                                           6
        Further, the Court declines to convert Defendant’s Motion to Dismiss to one for

Summary Judgement by considering the Plan Document at this stage. “A 12(b)(6) motion must

be converted to a motion for summary judgment if ‘matters outside the pleading are presented to

and not excluded by the court’ and ‘all parties are given reasonable opportunity to present all

material made pertinent to such a motion by Rule 56.”31 Yet, the Court “may consider

documents (1) referenced in a complaint that are (2) central to a plaintiff’s claims, and (3)

indisputably authentic when resolving a motion to dismiss without converting the motion to one

for summary judgment.”32 Thus, the mere fact that Plaintiffs mention the “Plan Document” in

their complaint without attaching it does not require the Court to automatically convert

Defendant’s Motion to Dismiss into a summary judgment Motion.

        Taking Plaintiffs’ “factual allegations in the complaint as true,” there is no need for the

Court to examine the terms of the Plan Document. Plaintiffs’ allegation that Mr. Batur was

employed by Defendant after November 30th made no reference to the Plan Document. Such

pleading is entitled to a presumption of truth for purposes of a 12(b)(6) motion. Therefore,

because Plaintiffs have also plead that (1) Defendants notified Pension Trust that Mr. Batur was

“no longer employed” by Defendant, (2) Pension Trust reasonably relied on that statement in

issuing monthly pension payments and ceasing collection of monthly contributions, and (3)

Pension Trust sustained damages for payments made and contributions not received, Plaintiffs

have stated a claim that “plausibly give[s] rise to an entitlement to relief.” As pled, Plaintiffs’

claims do not act “immediately and exclusively upon ERISA plans” do not govern a “central




        31
           GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997) (alterations
omitted) (quoting Fed. R. Civ. P. 12(b)).
        32
             Thomas v. Kaven, 765 F.3d 1183, 1197 (10th Cir. 2014).




                                                         7
matter of plan administration,” nor interfere with national uniformity in ERISA plan

administration.

       The Court concludes that the summary judgment stage is more appropriate to address the

question of whether evaluation of the Plan Document is necessary to Plaintiffs’ state law claims,

and whether such evaluation meets the “relates to” standard and is preempted by ERISA.

Accordingly, the Court denies Defendant’s Partial Motion to Dismiss under Rule 12(b)(6) and

invites the parties to address the issue of ERISA preemption on cross-motions for summary

judgment.


       IT IS THEREFORE ORDERED BY THE COURT that Defendant’s Partial Motion to

Dismiss (Doc 4.) is denied.

       IT IS SO ORDERED.

       Dated: October 1, 2019

                                                    S/ Julie A. Robinson
                                                    JULIE A. ROBINSON
                                                    CHIEF UNITED STATES DISTRICT JUDGE




                                                8
